PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/266,096
Filing Date: 3 Feb 2019
Appellant(s): McDaniel et al.



__________________
David O. Simmons
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 14, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-24, 26-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhner et al. (US 6858581; PTO-892 of 10.15.20) in view of Edwards (US 5885782; PTO-892 of 02.17.21) and Hara (US 5646014; PTO-892 of 02.17.21).  For examination and prior art purposes, the instant claims have been interpreted as:  a method for reducing microbial growth in an uncured polymeric coating material stored in a container, comprising providing an uncured water-borne polymeric coating material, admixing a specific amount of an antibiological agent consisting essentially of SEQ ID NO: 40 to the uncured water-borne polymeric coating material at a concentration sufficient to inhibit antimicrobial growth of the uncured water-borne polymeric coating material, storing the uncured polymeric coating material admixed with the antibiological agent consisting essentially of SEQ ID NO: 40.
Kuhner et al. disclose antimicrobial peptides that are 8-10 amino acids in length (at least col. 5 line 65 to col. 6 line 10).  Kuhner et al. disclose that said antimicrobial peptides can be manufactured into an industrially acceptable carrier including a household product, paint, or a 
Edwards discloses synergistic antimicrobial compositions comprising at least the peptide of SEQ ID NO: 40, where the SEQ ID NO: 40 of Edwards has 100% sequence identity to instant 
Hara et al. also disclose an antibacterial agent comprising a peptide, where it is disclosed the antibacterial agent is incorporated into polymer compositions and are added as preservatives for food, medical use, a preservative for construction materials and/or paints (at least col. 5 lines 8-17).
Therefore, it would have been obvious to one of ordinary skill that the prior art reasonably discloses providing uncured polymer coating compositions in a container, admixing an antimicrobial peptide to inhibit antimicrobial growth of the uncured polymer coating composition, wherein the antimicrobial peptide are mixed at concentrations sufficient to inhibit antimicrobial growth of the polymer coating composition in the container when stored.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed method for reducing microbial growth in an uncured polymeric coating material stored in a container, comprising providing an uncured water-borne polymeric coating material, admixing a specific amount of an antibiological agent consisting essentially of SEQ ID NO: 40 to the uncured water-borne polymeric coating material at a concentration sufficient to inhibit antimicrobial growth of the uncured water-borne polymeric coating material, storing the uncured polymeric coating material admixed with the antibiological agent consisting essentially of SEQ ID NO: 40 (instant claims 20-24, 26-34).  The motivation to do so is given by the prior art.  For the reasons noted above, Kuhner et al. reasonably disclose providing an uncured aqueous polymer coating composition, admixing antimicrobial peptides into the polymer coating composition, wherein the antimicrobial peptides 
Regarding instant claims 21, 29, 32, it would have been obvious to arrive at the claimed concentration ranges for the antimicrobial enzyme and antimicrobial peptide.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Kuhner et al. disclose concentrations for the antimicrobial peptides and polymer carriers (see teachings above).  The concentrations disclosed by the prior art reasonably encompass the amounts recited in the instant claims.  Therefore, it would have been obvious to arrive at the claimed concentrations and/or amounts by routine optimization.

Regarding instant claims 23, 26, 30, 33, as noted above, Kuhner et al. disclose amounts of antimicrobial peptides in compositions for industrial and household use, including paint.  Kuhner et al. disclose the antimicrobial peptides may be incorporated into a polymer, such as, for example, a polysaccharide, a glycol polymer, a polyester, a polyurethane, a polyacrylate, a polyacrylonitrile, a polyamide, a polyolefin, a polystyrene, a vinyl polymer, etc. (at least col. 6 lines 40-45), and Edwards discloses antimicrobial peptides, including SEQ ID NO: 40, in various types of polymeric carriers similar to paint (at least col. 5 lines 8-17).  Therefore, it would have been obvious to arrive at the claimed uncured water-borne acrylic latex coating material.
Regarding instant claims 24, 28, 34, as noted above, Kuhner et al. disclose amounts of antimicrobial peptides in compositions for industrial and household use, including paint, that contribute synergistically to antimicrobial or antifouling activity, and Edwards discloses antimicrobial peptides, including SEQ ID NO: 40, in various types of polymeric carriers.  Therefore, it would have been obvious that the amount(s) of antimicrobial peptide in the coating composition inhibits the activity of the target microorganism(s) and therefore, the activity of the target microorganisms(s) is reduced to the claimed percentage.

(2) Response to Argument
A.  Appellant asserts that the rejection of independent claim 20 must be reversed.  The examiner has failed to perform prior art search for and examination of all limitations recited in independent claim 20 in accordance with the MPEP.  Appellant asserts that the positions set forth 
A.  Reply:  Appellant’s remarks are not persuasive.  In this instance, a prior art search and examination of all limitations was done in accordance with the MPEP.  The limitations indicated as [OL1]-[OL4] in Appellant’s remarks are wherein clauses describing conditions that are disclosed and/or obvious in view of the prior art.
Kuhner et al. disclose antimicrobial peptides that are 8-10 amino acids in length, in some embodiments that are 5-7 amino acids in length (at least col. 5 line 65 to col. 6 line 10) can be manufactured into an industrially acceptable carrier including a household product, paint, or a personal care composition (col. 6 lines 46-50) and that said antimicrobial peptides are typically present in an amount of about 0.000001 to about 99%, including 0.01 to about 25%, in antimicrobial compositions (col. 6 lines 51-56), and the carrier or mixture of carriers is typically present in an amount of about 1 to 99% by weight of the composition, including 50 to 90% by weight of said composition (col. 6 lines 57-65).  It is disclosed that the antimicrobial peptides are able to treat aqueous and non-aqueous environments, to inhibit or terminate the growth of at least one microbe which may include bacteria, archaea, fungi, algae, protozoa, multicellular parasites, viruses (at least col. 7 lines 1-4, lines 16-30, col. 13 lines 62 to col. 14 lines 16).  Therefore, Kuhner et al. reasonably disclose reducing microbial growth in water-based compositions comprising antimicrobial peptides and acceptable carriers.

Therefore, Kuhner et al. reasonably disclose providing water-based or aqueous compositions of an uncured polymer coating material or an uncured water-borne polymer coating material, incorporating or admixing antimicrobial peptides into the water-based polymer coating material composition, wherein the antimicrobial peptides are mixed at concentrations sufficient to inhibit antimicrobial growth of the polymer coating material composition.
While Appellant asserts that the antimicrobial peptides disclosed in Kuhner et al. are “modified” (Appeal Brief p. 5), it is submitted that such modifications do not disrupt or affect the antimicrobial activity of the peptides. 
It is known that modifications can be made to antimicrobial peptides as long as antimicrobial activity is maintained (Edwards col. 26 lines 15-25).  Edwards discloses antimicrobial peptides can be chemically modified to increase antimicrobial activity and/or facilitate handling of said antimicrobial peptides (col. 26 lines 15-25).  Therefore, it would be obvious that chemical modification would not disrupt the amino acid sequence or the function of the antimicrobial peptides of Kuhner et al. or Edwards.  
While Kuhner et al. do not explicitly teach SEQ ID NO: 40, Kuhner et al. disclose the antimicrobial peptides can comprise the two amino acids Arg-Phe (col. 6 line 21), which are the residues recited in positions 6-7 of SEQ ID NO: 40 of Edwards (col. 53).  It is disclosed that the 
Therefore, since both the Kuhner et al. peptides and the Edwards peptides share the same structural features and also have the same activity (i.e. antimicrobial activity), it would be reasonable for one of ordinary skill to expect that the antimicrobial composition comprising SEQ ID NO: 40 of Edwards can be successfully incorporated into an uncured aqueous polymer coating composition of Kuhner et al. to enhance antimicrobial activity of the polymer material or reduce microbial growth of the polymer material.
Regarding Appellant’s remarks that Edwards discloses coating a plant part with the antimicrobial compositions in a coating mixture (Appeal Brief p. 6), the remarks are not persuasive.  In this instance, Edwards still disclose the antimicrobial composition comprising SEQ ID NO: 40 can be formulated in the various polymeric coating materials disclosed in Kuhner et al. (Edwards col. 26 lines 35-48).
Regarding Appellant’s remarks on Hara et al. (Appeal Brief p. 6-7), it is noted that Hara et al. is cited as further support to note that peptides having antimicrobial activity can be incorporated as preservatives in the same compositions disclosed in Kuhner et al. (i.e. industrially acceptable carriers), including paint compositions (see above).  Therefore, the state of the art was that it was known that antimicrobial peptides can be incorporated into an uncured polymeric coating material to preserve the composition and inhibit microbial growth.
Regarding Appellant’s remarks that search and examination omitted patentably distinguishing limitations of independent claim 20, specifically [OL1]-[OL4] (Appeal Brief p. 10-11), the remarks are not persuasive.  As noted above, the limitations indicated as [OL1]-
Regarding limitation [OL1], “wherein the uncured water-borne polymeric coating material is initially biocide-free” (Appeal Brief p. 12), it is submitted that the prior art does not mention or indicate that there is biocide present in any of the various polymer materials disclosed, prior to incorporation of antimicrobial peptides.  Therefore, there is no reason to believe that the starting polymeric material to which the antimicrobial peptide is mixed into would not be “biocide-free.”  This is explained further in the reply of (B) below.  
Regarding limitation [OL2], “wherein the uncured water-borne polymeric coating material exhibits a baseline level of microbial metabolic activity for at least one target microorganism that is known to impair shelf-life performance of the uncured water-borne polymeric coating material during storage thereof in a container prior to curing” (Appeal Brief p. 12), it is submitted that this limitation is essentially describing that the uncured water-borne polymeric coating material, prior to incorporating an antimicrobial peptide, has microbial growth or in other words, the uncured water-borne polymeric coating material, prior to incorporating or mixing in an antimicrobial peptide, does not have reduced microbial growth.  
Regarding an uncured water-borne polymeric coating material, as already noted above, Kuhner et al. reasonably disclose providing an uncured water-borne polymeric coating material composition.  
As also noted above, the prior art disclose reducing microbial growth of compositions for industrial and household use comprising incorporating peptides having activity alone, additively, or synergistically against a target microbe (Kuhner et al.; Edwards).  The purpose of 
Therefore, it would be obvious to one of ordinary skill that an uncured water-borne polymeric coating material, prior to incorporating an antimicrobial peptide, does not yet have reduced microbial growth or in other words, the uncured water-borne polymeric coating material, without addition of an antimicrobial peptide, would have microbial growth (i.e. microbial metabolic activity) of at least one microbe that impairs the polymeric coating material.  Therefore, the [OL2] limitation is obvious in view of the prior art.
Regarding the [OL3] limitation, “wherein the antibiological agent is admixed within the uncured water-borne polymeric coating material at a concentration sufficient to enable the antibiological-functionalized coating material to provide a functionalized level of microbial metabolic activity for the at least one target microorganism within the antibiological-functionalized coating material that is at least 60% less than the baseline level of microbial metabolic activity for the at least one target microorganism within the uncured water-borne polymeric coating material” (Appeal Brief p. 13), it is submitted that this limitation is essentially describing that the antimicrobial agent (i.e. SEQ ID NO: 40) reduces the microbial growth of the uncured water-borne coating to at least the claimed percentage.
It is known that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.
As noted above, Kuhner et al. disclose amounts of antimicrobial peptides in compositions for industrial and household use, including paint or polymeric coating compositions, that contribute synergistically to antimicrobial or antifouling activity, and at concentrations that reasonably encompass the amounts recited, and Edwards discloses antimicrobial peptides, 
Regarding the [OL4] limitation, “such that the functionalized level of microbial metabolic activity of the antibiological-functionalized coating material promotes shelf-life performance of the antibiological-functionalized coating material by suppressing growth of at least one target microorganism within the antibiological-functionalized coating material while stored within the container” (Appeal Brief p. 13-14), it is submitted that this limitation is essentially describing that the uncured water-borne coating material comprising an antimicrobial peptide (i.e. SEQ ID NO: 40) has the property of suppressing microbial growth.
As previously noted, Kuhner et al. reasonably suggest that antimicrobial peptides can be incorporated or mixed into water-based polymeric coating compositions or paint compositions to inhibit microbial growth, where it would be implicit in the teachings that antimicrobial peptides present in said compositions inhibit microbial growth in paint or polymeric coating compositions stored in a container.
At the time of the invention, it was known peptides having antimicrobial activity can be incorporated as preservatives in the same compositions disclosed in Kuhner et al. (i.e. industrially acceptable carriers), including paint compositions (see Hara et al. above).  The state of the art was that it was known that antimicrobial peptides can be incorporated into an uncured 
Therefore, it would have been obvious to one of ordinary skill that known antimicrobial peptides, including the antimicrobial compositions comprising at least the peptide of SEQ ID NO: 40 disclosed in Edwards, when incorporated into an uncured polymer coating material will preserve the polymer coating material by inhibiting microbial growth of the polymer coating material in a container, thereby enhancing its shelf-life when placed or stored in a container.  Therefore, the [OL4] limitation is obvious in view of the prior art.
Therefore, the prior art reasonably disclose or suggest the [OL1]-[OL4] limitations of claim 20. 
	B.  Appellant asserts assuming arguendo that examiner’s prior art search was performed in accordance with MPEP rules and associated regulations, examiner still fails to present a prima facie case of obviousness for independent claim 20.  Here, the understood basis for the rejection of independent claim 20 is that it would have been obvious to one of ordinary skill in the art that the uncured water-borne polymeric coating material is “biocide-free” until addition of antimicrobial peptide thereto.  Appellant asserts that from the disclosures in the specification, one of ordinary skill would understand that an uncured water-borne polymeric coating material being “biocide free” cannot and does not mean that the uncured water-borne polymeric coating material is solely free of antimicrobial peptide.  To the contrary, such disclosures clarify that the uncured water-borne polymeric coating material being “biocide free” requires such uncured water-borne polymeric coating material to be free of not only an antimicrobial peptide 
	B.  Reply:  Appellant’s remarks are not persuasive.  As noted above, there is no reason to believe that the starting polymeric material, to which the antimicrobial peptide is mixed or incorporated into, would contain biocide or would not be “biocide-free.”
As disclosed in Kuhner et al., antimicrobial peptides may be incorporated into a polymer, such as, for example, a polysaccharide, a glycol polymer, a polyester, a polyurethane, a polyacrylate, a polyacrylonitrile, a polyamide, a polyolefin, a polystyrene, a vinyl polymer, etc. (at least col. 6 lines 40-45).
Kuhner et al. do not indicate that that there is a biocide present in the polymer material prior to incorporation of the antimicrobial peptides nor is there mention of any biocide in the various polymer materials disclosed.
Kuhner et al. actually disclose that many biocides and biocide formulations are known in the art; however, many of these contain components which may be environmentally deleterious or toxic, and are often resistant to breakdown (col. 2 lines 13-16).  Therefore, the prior art can reasonably be deemed to disclose excluding biocides and providing an initially biocide-free polymeric coating material to which the antimicrobial peptides will be incorporated into.
Kuhner et al. disclose the advantages of antimicrobial peptides (col. 2 lines 45-47, col. 7 lines 47-48).  The antimicrobial peptides are useful in a variety of environments, including industrial, clinical, the household, and personal care, where the antimicrobial peptides in compositions for industrial and household use may comprise at least one active ingredient, of which the peptide is an active ingredient acting alone, additively, or synergistically against the target microbe (at least col. 12 lines 23-31).

	Appellant asserts that correspondingly, the examiner provides no showing as to any of the cited references disclosing or suggesting the limitation of independent claim 20 that “the antibiological agent is admixed within the uncured water-borne polymeric coating material at a concentration sufficient to enable the antibiological-functionalized coating material to provide a functionalized level of microbial metabolic activity for the at least one target microorganism within the antibiological-functionalized coating material that is at least 60% less than the baseline level of microbial metabolic activity for the at least one target microorganism within the uncured water-borne polymeric coating material,” – i.e., the microbial metabolic activity reduction limitation.  See Appeal Brief p. 18-20.
	Appellant’s remarks are not persuasive.
	The teachings of Kuhner et al. are noted above.  Kuhner et al. disclose amounts of antimicrobial peptides in compositions for industrial and household use, including water-based uncured polymeric coating compositions.  The antimicrobial peptides in compositions for industrial and household use may comprise at least one active ingredient, of which the peptide is an active ingredient acting alone, additively, or synergistically against the target microbe (at least col. 12 lines 23-31).
	It is disclosed that the antimicrobial peptides inhibit or terminate the growth of at least one microbe which may include bacteria, archaea, fungi, algae, protozoa, multicellular parasites, viruses (at least col. 7 lines 1-4).  In at least Fig. 1-3, it is demonstrated the antimicrobial Pseudomonas aeruginosa (col. 7 lines 45-67).
	While Kuhner et al. do not explicitly teach SEQ ID NO: 40, at the time of the invention, the recited SEQ ID NO: 40 peptide was known in the art.
	Edwards discloses peptides having synergistic antimicrobial activity, including SEQ ID NO: 40, can be stabilized in polymeric carriers (at least col. 53, col. 57 lines 53-58, col. 26 lines 35-48).  Since Edwards’ peptides are functionally equivalent to the peptides of Kuhner et al., it would be reasonable for one of ordinary skill to expect that the antimicrobial composition comprising SEQ ID NO: 40 of Edwards can be successfully incorporated into an uncured aqueous polymer coating composition of Kuhner et al. to enhance antimicrobial activity of the composition or reduce microbial growth of the composition.
	It is known that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	As noted above, Kuhner et al. disclose amounts of antimicrobial peptides in compositions for industrial and household use, including paint or polymeric coating compositions, that contribute synergistically to antimicrobial or antifouling activity, and at concentrations that reasonably encompass the amounts recited, and Edwards discloses functionally equivalent 
	C.  Appellant asserts that dependent claims 21, 29 and 32 each recite that “the amount of the antibiological agent is between about 0.5 mg and about 5.0 mg per ml of the uncured water-borne polymeric coating material.”  Appellant asserts that claims 21, 29 and 32 each depend, directly or indirectly, from independent claim 20.  Appellant asserts as discussed, the examiner has performed prior art search for and examination of an interpretation of claim 20 that omits patently distinguishing subject matter related to the uncured water-borne polymeric coating material being “biocide-free” – e.g. [OL1]-[OL4].  One of ordinary skill in the art would recognize that the general conditions of claims 21, 29 and 32 are not disclosed or suggested in the prior art when the prior art does not disclose or suggest a polymeric coating material that is biocide-free.  See Appeal Brief p. 20-22.
	C.  Reply:  Appellant’s remarks are not persuasive.  For the reasons noted in at least the replies of (A) and (B) above, the prior art reasonably disclose or suggest an uncured water-borne polymeric coating material that is initially “biocide-free.”
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Kuhner et al. disclose concentrations for the antimicrobial peptides and polymer carriers (see teachings above).  Said antimicrobial peptides are typically present in an amount of about 0.000001 to about 99%, including 0.01 to about 25%, in antimicrobial compositions (col. 6 lines 51-56).  Other amounts of antifouling composition further include 1 mg/ml to about 1000 mg/l (col. 17 lines 32-35).  The concentrations disclosed by the prior art reasonably encompass the amounts recited in the instant claims.  Therefore, it would have been obvious to arrive at the claimed concentrations and/or amounts by routine optimization.
	D.  Appellant asserts dependent claims 23, 30 and 33 each recite that the “uncured water-borne polymeric coating material is an acrylic latex coating material.”  Appellant asserts Kuhner et al. is silent as to a water-borne acrylic latex coating material – i.e. uncured, biocide-free or otherwise.  Edward’s disclosures directed to “carriers”, even when combined with the disclosures of Kuhner et al. does not cure the deficiencies of Kuhner et al. because Edwards provides no disclosure or suggestion that such carriers are or can be water-borne acrylic latex coating material or suitable similar material.  See Appeal Brief p. 23.
	D.  Reply:  Appellant’s remarks are not persuasive.  For the reasons noted in at least the replies of (A) and (B) above, the prior art reasonably disclose or suggest an uncured water-borne polymeric coating material that is initially “biocide-free.”
	Regarding Appellant’s remarks that the prior art do not suggest a water-borne acrylic latex coating material or suitable similar material, the remarks are not persuasive.  

  The prior art reasonably disclose incorporation of antimicrobial peptides into uncured acrylic water-based paint compositions to reduce microbial growth; therefore, it would have been obvious to arrive at the claimed uncured water-borne acrylic latex coating material because Kuhner et al. reasonably disclose the same polymeric coating material for incorporation of antimicrobial peptides and Edwards disclose known antimicrobial peptides functionally equivalent to the peptides of Kuhner et al., including antimicrobial compositions comprising at least the peptide of SEQ ID NO: 40, for incorporation into polymers disclosed in Kuhner et al.
E.  Appellant asserts that dependent claims 24 and 28 each recite that “the functionalized level of microbial metabolic activity for the at least one target microorganism within the antibiological-functionalized coating material is at least 80% less than the baseline level of microbial metabolic activity for the at least one target microorganism within the uncured water-
E.  Reply:  Appellant’s remarks are not persuasive.  For the reasons noted in at least the replies of (A) and (B) above, the prior art reasonably disclose or suggest the recited microbial metabolic activity reduction limitation.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Marsha Tsay/Patent Examiner, Art Unit 1656                                                                                                                                                                                                        
Conferees:
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656 


/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652                                                                                                                                                                                                        

                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an